MEMORANDUM **
Karen Chopuryan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the deni*525al of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Chopuryan’s motion to reopen because it considered the record and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening the proceedings given the agency’s adverse credibility determination. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
To the extent Chopuryan seeks review of the BIA’s underlying order affirming an immigration judge’s decision denying Chopuryan’s applications for asylum, withholding of removal, and protection under the CAT, we lack jurisdiction because the instant petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Chopuryan has waived his contentions regarding ineffective assistance of counsel by failing to raise those contentions in his opening brief. See id. at 1259-60 (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.